On behalf of my Government, I should like 
to congratulate Mr. Ganev upon his unanimous election to preside over the 
deliberations of the General Assembly at its forty-seventh session. I am 
confident that his diplomatic skills and statesmanship will bring additional 
impetus to our work and contribute to the success of our current deliberations. 
I should also like to take this opportunity to express our appreciation 
for the manner in which his predecessor. His Excellency Ambassador Shihabi of 
Saudi Arabia, stewarded the last session of the General Assembly. 
My Government wishes to pay special tribute to the Secretary-General of 
the United Nations, His Excellency Mr. Boutros Boutros-Ghali, for his 
commitment and tireless dedication to the ideals of the Organization. Though 
he has been in office less than one year, he has demonstrated great political 
ability and diplomatic skills in dealing with a wide range of delicate tasks 
around the globe. The Secretary-General's superior judgement and his ability 
to understand better the fragile nature of the emerging problems of today's 
world have won him high respect, confidence and admiration in the 
international arena. We pledge to him our continued full support. 
May I also avail myself of this opportunity to extend our most fraternal 
felicitations to the newly admitted Members of the United Nations. Their 
presence among us today reinforces our common objective to make the United 
Nations a universal instrument of peace, understanding and cooperation among 
nations. 
The current session of the General Assembly takes place against a 
backdrop of continued and ever-growing changes in international relations. We 
are witnessing a new political reality where the super-Powers' confrontation 
 
and rivalry, in their numerous manifestations, have ceased to threaten our 
fragile world, a world in which an arms race between two competing blocs is no 
longer the main concern in the daily life of nations. A new political reality 
in which the problems resulting from the division of the world into spheres of 
influence, which had characterized international relations since the birth of 
this Organization, has now given rise to new hope in the search for conflict 
resolution. 
However, this new political reality brings new challenges. Although the 
danger of nuclear war has diminished drastically, the gap between rich and 
poor nations continues to widen. Uncertainty about the future continues to 
worry many nations and peoples; the proliferation of regional conflicts 
continues unabated and shows the fragility of the new political landscape. 
Moreover, the international economic environment remains extremely 
unfavourable to developing countries. We are still faced with the 
incommensurable problems of debt burden, deterioration of commodity prices, 
insufficient flow of financial resources and inadequate transfer of 
technology. The Uruguay Round negotiations are deadlocked, thus further 
exacerbating economic uncertainty worldwide. 
As a result, today more and more nations see the United Nations as the 
primary instrument for the promotion of international peace and security and 
of development and respect for human rights and fundamental freedoms. This is 
illustrated by the growing number of countries that have turned to the United 
Nations and received assistance in their quest for democratization and their 
desire to strengthen respect for human rights in their respective territories. 
We strongly believe that the end of the cold war and of rivalry and 
bipolarity should serve as a catalyst for the promotion of international 
political, economic and social stability. 
 
The tremendous resources, both human and material, that for over 40 years 
have been devoted to the purposes of self-destruction can and must now be used 
for peaceful purposes and economic development. History has proved that it is 
much easier and less costly to work for peace than it is for war. The 
problems ahead are still considerable, but they can be tackled and dealt with 
provided that there is commitment to the purposes and principles of the United 
Nations Charter at the highest political level. 
In these endeavours, the United Nations should be entrusted with renewed 
responsibilities in redirecting the use of available resources, in building 
confidence and trust among nations and in allocating further resources for 
peace-keeping, peacemaking and peace-building. 
It is high time for the international community to redouble its joint 
efforts in order to tackle with determination existing long-term problems and 
make the world safer for all. 

We live in a world full of diversity but also of similarity among 
peoples. While in the North man has made significant progress in mastering 
seemingly intractable natural phenomena and advanced sciences, such as genetic 
engineering, biochemistry and physics, in the South man still remains the 
victim of illiteracy and backwardness and depends on the will of mother 
nature. There are further examples which reveal our common identity as human 
beings - the inability to control our instincts and to manage and exercise 
power in a responsible manner. 
It is within this context that we are assembled here today as 
representatives of our peoples and nations in order to reflect on how to 
reverse the events that made it possible to devote more than $20 trillion 
during the past 30 years to military expenditures, to the detriment of the 
fundamental concerns of all mankind. In our view the root causes of the 
enormous problems we face today lie essentially in the utilization of the 
destructive capacity of man and not in the positive use of his extraordinary 
creativity. 
As has been well documented, we are currently living in a world where 
more than 1 billion people, or nearly one fifth of the world's population, are 
estimated to live in poverty. More than half of these people are believed to 
live below internationally accepted minimum living standards. This state of 
affairs has made the situation in developing countries, particularly in 
Africa, even more dramatic. 
We hope that the ending of the cold war and the confrontation between 
conflicting political systems will allow the international community to work 
together in the search for common solutions to the international problems 
facing us today. 

We come from southern Africa, a region struggling to build and reaffirm 
its political, economic and social identity. For many years now the peoples 
of the region have made tremendous sacrifices and gone through tremendous 
hardships in order to address the difficult problems facing the region, 
problems of self-determination, decolonization, destabilization and war. We 
have made tangible progress in this regard. Nevertheless, much more remains 
to be done and additional sacrifice will be required. 
In this connection my delegation is particularly concerned about the 
recurrence of violence in South Africa. The recent waves of violence in South 
Africa, in particular the massacres of innocent civilians in Boipatong last 
June and in Ciskei early this month, constitute a serious setback to the 
ongoing efforts aimed at creating a climate conducive to a negotiated 
settlement. 
We trust that with the support of the international community the people 
of South Africa can find common ground for a solution to the problems 
originating from the policies of institutionalized racial segregation. My 
Government welcomes the current efforts aimed at bringing about a resumption 
of talks leading towards a political settlement of the conflict in that 
country. 
We pay special tribute to the manner in which the international community 
as a whole, and the United Nations in particular, has promptly responded to 
the issue of violence in South Africa. We welcome the recent adoption of 
Security Council resolution 765 (1992). We wish to encourage the 
Secretary-General to continue to work towards the implementation of that 
resolution and to help avert the current deadlock in the negotiating process. 

We also urge all peace-loving forces in South Africa to join ranks and 
work together in order to find a political settlement to the problems that 
have resulted from nearly 50 years of apartheid, so as to ensure a smooth 
transition to a democratic, non-racial and united South Africa. 
We congratulate the Angolan people on their success in maintaining the 
cease-fire and in creating conditions for the holding of the first multiparty 
elections. It is our hope that the international community will continue to 
assist Angola and ensure that the elections on 29 and 30 September are held in 
a climate of tranquillity so that the Angolan people can freely choose their 
representatives. 
The southern African region has been stricken by an unprecedented drought 
with no parallel in living memory. This dramatic situation has already 
resulted in the destruction of this year's crops and in the devastation of the 
fauna and flora in large areas of the region. Important rivers have been 
reduced to almost a trickle of water, or even to large areas of dry sand. As 
a result about 20 million human lives are seriously affected; the entire 
region is threatened with the spectre of famine and deprivation. Last June a 
joint emergency appeal for relief and other emergency assistance was launched 
by the United Nations and the Southern African Development Co-ordination 
Conference (SADCC). We seize this occasion to thank the international 
community for its prompt response to the appeal, without which the human 
consequences of this natural calamity would have been dramatic today. We 
reiterate our appeal for increased and urgent assistance in order fully to 
meet the needs of the joint emergency appeal. 
In spite of the number of difficulties facing our peoples in southern 
Africa, joint efforts are under way with a view to revitalizing the economic 

and social fabric of the region. It was within this framework and with the 
aim of strengthening regional cooperation that we decided to establish the 
Southern Africa Development Community (SADC). The newly born Community is a 
result of 12 years of experience of fruitful cooperation within the Southern 
African Development Co-ordination Conference. The new Community bears 
testimony to the common willingness of the States of the region to have a 
gradual and balanced economic integration, based on the utilization of 
regional resources without, however, neglecting necessary external cooperation 
as a complementary factor in the prosecution of our objectives. We therefore 
call upon the international community to continue to extend its support in 
order to help the peoples of the southern African region to address the 
combined effects of man-made disasters and natural calamities, especially the 
prolonged drought. 
In this respect, the case of Mozambique is particularly grave as war has 
been ravaging the country for 16 years. The economic cost of this horrendous 
war, which has claimed hundreds of thousands of lives and resulted in the 
destruction of property and the economic and social infrastructure, has been 
estimated to be about $20 billion. 
The Assembly will recall that in order to find a political settlement to 
the conflict in Mozambique, and taking into consideration the highest 
interests of the nation, direct negotiations between the Government and RENAMO 
have been under way for two years now under the mediation of the Italian 
Government, the Santo Egidio Community and the Catholic Church of Mozambique. 
Since last June the United Nations, France, Portugal, the United Kingdom and 
the United States of America have been participating as observers in the peace 
process. We believe their contribution, together with that of other 
Participants in the peace process, has brought new impetus to the process as 

illustrated inter alia by the signing of the Declaration on the guiding 
principles to facilitate the distribution of humanitarian aid in the country. 
The ongoing peace process in Rome has been complemented by other 
important high-level initiatives at the regional level. These initiatives 
culminated in the convening of a high-level meeting on 7 August in Rome 
between His Excellency President Chissano and the RENAMO leader. The 
high-level meeting resulted in the signing of a Joint Declaration. The 
document contains the solemn commitment by the Government of Mozambique and 
RENAMO to work for the completion and approval by 1 October 1992 of all 
outstanding issues in order to make possible the signing of the general peace 
agreement and to bring about an immediate cessation of hostilities by that 
date. 
The Joint Declaration outlines general principles and specific guarantees 
pertaining to the attainment of peace, democracy and national unity based on 
the overall goal of national reconciliation. It binds both sides to 
guaranteeing conditions allowing complete political freedom in accordance with 
internationally recognized democratic principles, as well as personal security 
for all citizens of Mozambique and all members of political parties. 
 
The Joint Declaration further stresses the need to honour the principles 
contained in Protocol No. I, calling upon the Government of Mozambique 
"not to act in a way that is contrary to the terms of the Protocols that 
are established, not to adopt laws or measures and not to apply current 
laws that may eventually be contrary to these Protocols". 
(S/24406. annex, p. 4. para, (iv)) 
The Declaration also requires that 
"RENAMO undertakes not to combat by force of arms after the entry into 
force of a cease-fire, but to conduct its political struggle observing 
current laws, within the framework of the existing State institutions, 
and respecting the conditions and the guarantees laid down in the General 
Peace Agreement" (ibid.) 
The Joint Declaration underlines the role of the international community, 
in particular the United Nations, in monitoring the implementation of the 
General Peace Agreement and the cease-fire and the conduct of the electoral 
process. 
My Government has solemnly declared its readiness to abide by the 
provisions of the Joint Declaration and to work towards peace and tranquillity 
in our country. Even as I address the General Assembly, the Assembly of the 
Republic, the parliament of Mozambique, is in session in order to legislate on 
all the issues pertaining to the implementation of the Declaration. 
More recently, on 18 September, the Head of State of Mozambique and the 
RENAMO leader met once again in Gaborone, Botswana, in order to address the 
issues on the agenda of the Rome negotiations which caused a deadlock. The 
meeting reaffirmed 1 October as the deadline for the signing of the General 
Peace Agreement in Mozambique and an agreed solution was found to those issues. 
 
Never before in the history of this conflict have peace and conciliation 
amongst all Mozambicans been so close. We therefore believe that RENAMO must 
share the historical responsibility in order to respond to the hopes of our 
people and turn 1 October into a historic landmark in the annals of Mozambican 
history. 
The Government of Mozambique is fully prepared to open a new chapter in 
our history, a chapter characterized by an atmosphere of tolerance, 
reconciliation and understanding among all Mozambicans. My Government long 
ago stated that there was no justification whatsoever for the continuation of 
war in Mozambique. In this connection, it should be recalled that since the 
coming into force of the new Constitution, in November 1990, more than 10 
political parties have emerged and have been performing freely and peacefully 
their political activities in Mozambique. We continue to believe that all 
political forces inside the country should pursue their political objectives 
through democratically accepted norms of conduct, without resorting to 
violence. 
From this rostrum, I wish to commend the Secretary-General's personal 
commitment to peace in my country. We are particularly gratified to note that 
the United Nations stands ready to assist my country in this time of need. We 
also commend the Secretary-General for his recent initiative to dispatch a 
technical team of civilian and military experts in order to assess the needs 
of the country during the implementation of the General Peace Agreement, in 
particular the monitoring of the cease-fire and electoral process. We look 
forward to seeing the United Nations further involved in the peace efforts in 
Mozambique in the days to come. 
Following the signing of the General Peace Agreement, the people of 
Mozambique will need massive international assistance in addressing vital 

issues, such as the implementation and monitoring of the cease-fire, the 
organization and supervision of the electoral process, demobilization of both 
armies and the reintegration of former soldiers into civilian life, creation 
of the new national army, the repatriation and resettlement of refugees from 
neighbouring countries and assistance to displaced persons. 
Most important, however, it will be crucial to assist Mozambique in its 
national reconstruction efforts and ensure the non-recurrence of violence and 
destruction in the country. Such assistance will call for the creation, 
expansion and strengthening of democratic institutions and the maintenance of 
law and order, so as to deal with the growing challenges facing the nation 
under conditions of multi-party democracy. 
In Rome the Government delegation and RENAMO agreed that in order 
comprehensively to address the political, economic and social situation in 
Mozambique the convening of a donor conference immediately after cease-fire 
appeared to be the most viable way to complement our efforts in the important 
task ahead of the Mozambican nation. The United Nations and the entire 
international community are therefore once again called upon to extend their 
solidarity to the people of Mozambique at this moment, the most critical of 
its history since national independence. 
As for elections, which will take place one year after the signature of 
the General Peace Agreement, many efforts are being made, and there is a 
national political will to turn the elections into a real success, as the 
international community expects. However, because of the difficulties that 
the electoral process will encounter, we shall appreciate and acknowledge 
every possible material and financial assistance from the United Nations and 
the international community, so that the process may be conducted without 
major bottlenecks and be truly just, free and fair. 

The end of the cold war has offered good new prospects for the 
strengthening of North-South cooperation. The year 1992 already stands as an 
important landmark for the United Nations and for the future of 
multilateralism and international cooperation for development. 
In Cartagena de Indias the eighth session of the United Nations 
Conference on Trade and Development (UNCTAD) brought about a new partnership 
for development based on the recognition of sovereign equality, mutual 
interest and shared responsibilities for the goals of sustained growth of the 
world economy and the reactivation of development in the developing 
countries. My delegation welcomes the Conference's decision to redirect 
UNCTAD activities and to strengthen its mandate in accordance with the demands 
of the post-cold-war period. We wish to reaffirm our support for the 
Cartagena Commitment, and in this context we call for the intensification of 
UNCTAD assistance to the least developed countries. 
The Earth Summit in Rio de Janeiro constituted a historic and universal 
gathering which set in motion a long-term process of international cooperation 
aimed at saving the planet and future generations from environmental 
destruction. It led to important and unprecedented policy agreements, a broad 
programme of action and two Conventions. The outcome of the Summit embodies 
the highest level of political commitment to sustainable development policies 
and practices calling for the integration of environment and development. 
The critical question now is the implementation of the Rio commitments 
and their effective follow-up and review, especially with regard to 
Agenda 21. In this connection, my delegation stands ready to participate in 

the forthcoming discussions on the establishment of the commission on 
sustainable development. In our view, that commission should serve as an 
effective mechanism at a global level for the follow-up of the United Nations 
Conference on Environment and Development and for promoting dialogue and 
common approaches on environment and development matters, while giving 
adequate attention to the diversity of situations and experiences of Member 
States and regions of the world. In this regard, it is our firm conviction 
that the composition of the commission should take into account the principle 
of equitable geographical distribution and provide for close working links 
with all agencies of the United Nations system, especially with the United 
Nations regional commissions and other international development 
institutions. Bearing in mind the follow-up of the Earth Summit, the 
commission should give the utmost priority to the question of the means of 
implementation of Agenda 21, namely, financial resources, capacity-building 
and technology transfer. 
During the past months the process of reform in the economic and social 
sectors of the United Nations system has evolved to the present critical 
stage. My delegation is encouraged by the growing consensus on, and renewed 
efforts to revitalize, the Economic and Social Council as a central and 
credible forum for dialogue and formulation of international strategies as 
veil as for a more effective coordination and harmonization of actions of the 
united Nations system. I should like to underline the great importance of the 
current reform exercise, which should ultimately lead to enhancing the 
effectiveness and efficient functioning of the United Nations system, in order 
to be more responsive to the current needs of international economic 
cooperation and to promote the development of developing countries. 

Likewise, we attach great importance to the reform measures aimed at 
improving the capacity of the United Nations to coordinate and deliver in a 
timely manner humanitarian assistance to refugees and displaced persons, in 
situations both of conflict and of natural disasters. 
The evolving world situation has opened a new window of fresh 
opportunities and challenges to the whole international community and to the 
United Nations in particular. In this regard, my delegation has carefully 
studied the Secretary-General's report on the work of the Organization 
(A/47/1), as well as his report entitled "An Agenda for Peace" (A/47/277). 
We think that the Secretary-General's assessment is very timely and 
pertinent in the current United Nations history. We have learned from our own 
experience that both an agenda for peace and an agenda for development 
constitute important and inseparable issues in today's world. We therefore 
strongly believe in the role of the United Nations as the most appropriate 
forum for the harmonization of the global interests of all nations and for the 
promotion of an appropriate political atmosphere of understanding, consensus 
and international cooperation among the peoples and nations of the world. 
May I invite, from this floor, all Member States jointly to rededicate 
and commit ourselves to the strengthening of the role of the United Nations, 
giving it the necessary thrust, so as to enable it to fulfil with zeal and 
confidence its tasks as the guardian of international peace and security, as 
prescribed in the Charter. 